      Case: 1:21-cv-00746-DAP Doc #: 12 Filed: 05/21/21 1 of 8. PageID #: 90




             IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF OHIO
                      EASTERN DIVISION

BESHT REALTY, LLC,                   )       CASE NO. 1:21-cv—746
                                     )
            Plaintiff,               )       JUDGE AARON POLSTER
                                     )
                                     )       Magistrate Judge William H.
                                     )       Baughman, Jr
vs.                                  )
                                     )       BRIEF IN OPPOSITION TO:
VOYAGE INDEMNITY INSURANCE           )       MOTION TO DISMISS OF DEFENDANT
COMPANY, et al.                      )       AMWINS ACCESS INSURANCE
                                     )       SERVICES, LLC
            Defendants.              )



      Now comes Plaintiff Besht Realty LLC (“Plaintiff”), and hereby

respectfully submits Plaintiff’s brief in opposition to the Motion

to Dismiss of Defendant Amwins Access Insurance Services, LLC (the

“Motion to Dismiss”) filed by defendant Amwins Access Insurance

Services, LLC (“Defendant Amwins”).            The Motion to Dismiss needs

to be summarily overruled for the following reasons.



I.    Introduction.

      As this Court is surely aware, this is a removed case from the

Lorain County Common Pleas Court, where it was originally filed on

February 24, 2021.         The sole basis for removal was diversity of



                                         1
      Case: 1:21-cv-00746-DAP Doc #: 12 Filed: 05/21/21 2 of 8. PageID #: 91



citizenship.       It is the good fair belief of the undersigned that

the primary reason for such removal is the ongoing post-Twombly1

tactic to seek dismissal of complaints based upon an unfounded

claim that the complaint at issue does not place the defendants on

sufficient notice by which to defend the claim.                    This is the

primary reason that this Court is bothered with what could easily

be just state law claims in Lorain County Common Pleas Court.



II.   Fed.Civ.R. 12 Pleading Requirements.

      As recently set forth in Victor v. Reynolds, 2021 U.S. Dist.

LEXIS 95574 (May 20, 2021):

      “A pleading fails to state a claim under Rule 12(b)(6) if it
      does not contain allegations that support recovery under any
      recognizable legal theory. Ashcroft v. Iqbal, 556 U.S. 662,
      678 (2009). In considering a Rule 12(b)(6) motion, the Court
      construes the pleading in the non-movant's favor and accepts
      the allegations of facts therein as true. See Lambert v.
      Hartman, 517 F.3d 433, 439 (6th Cir. 2008). The pleader need
      not provide "detailed factual allegations" to survive
      dismissal, but the "obligation to provide the 'grounds' of his
      'entitle[ment] to relief' requires more than labels and
      conclusions, and a formulaic recitation of the elements of a
      cause of action will not do." Bell Atlantic Corp. v. Twombly,
      550 U.S. 544, 555 (2007). In essence, the pleading "must
      contain sufficient factual matter, accepted as true, to state
      a claim to relief that is plausible on its face" and "the
      tenet that a court must accept as true all of the allegations
      contained   in   a  complaint   is   inapplicable   to   legal
      conclusions." Iqbal, 556 U.S. at 678-79 (quotations and
      citation omitted).”

The Sixth     Circuit    has   consistently     held   that   in   reviewing   a

      1
         See Bell Atl. Corp. V. Twombly, 550 US 544, 127 S.Ct.
1955 (2007) and Ashcroft v. Iqbal, 556 US 662, 129 S.Ct. 1937
(2009).

                                        2
    Case: 1:21-cv-00746-DAP Doc #: 12 Filed: 05/21/21 3 of 8. PageID #: 92



complaint and a motion to dismiss, the Court must construe the

pleading in the light most favorable to the plaintiff. See Bibbo v.

Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).

     Further, as very recently stated by the Sixth Circuit in

Butler v. Ferguson Enters., 2021 U.S. App. LEXIS 13825 (May 10,

2021), the context of a Twombly-based motion to dismiss:

     This court reviews de novo a district court's dismissal of a
     complaint under Rule 12(b)(6). Giasson Aerospace Sci., Inc. v.
     RCO Eng'g Inc., 872 F.3d 336, 338 (6th Cir. 2017). We accept
     the   truth  of   [the   plaintiff’s]   well-pleaded   factual
     allegations and will "affirm the district court's grant of the
     motion only if the moving party is entitled to judgment as a
     matter of law." Wilmington Tr. Co. v. AEP Generating Co., 859
     F.3d 365, 370 (6th Cir. 2017). "[A] complaint must contain
     sufficient factual matter, accepted as true, to 'state a claim
     to relief that is plausible on its face.' A claim has facial
     plausibility when the plaintiff pleads factual content that
     allows the court to draw the reasonable inference that the
     defendant is liable for the misconduct alleged." Ashcroft v.
     Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868
     (2009) (citations omitted) (quoting Bell Atl. Corp. v.
     Twombly, 550 U.S. 544, 556, 570, 127 S. Ct. 1955, 167 L. Ed.
     2d 929 (2007)). We must construe the complaint in the light
     most favorable to [the plaintiff] and draw all reasonable
     inferences in his favor. Jones v. City of Cincinnati, 521 F.3d
     555, 559 (6th Cir. 2008).



III. The complaint filed in Lorain County Common Pleas Court.

     The allegation in the Motion to Dismiss that Defendant Amwins

cannot understand the claims against it is difficult to digest in

good faith.      The very plausible allegations against Defendant

Amwins   have   to   do   with   the   breach   of   fiduciary   duty   and/or

negligence claims in Defendant Amwins securing an insurance policy



                                    Page 3
    Case: 1:21-cv-00746-DAP Doc #: 12 Filed: 05/21/21 4 of 8. PageID #: 93



that under-insured the Plaintiff for the storm damage.                                      The

relevant well-plead paragraphs/portions of the complaint are as

follows:

     In the factual introduction (paragraphs 1 through 5) portion

of the complaint the Plaintiffs allege that

     1.    Plaintiffs are insured by Insurance Defendants (the Insurance company defendants)
           pursuant to a written insurance policy dated June 22, 2018 and all premiums for said
           coverage were timely paid.
     2.    A copy of the written policy (the “Policy”) is too large to attach hereto pursuant to
           Ohio Civ.R.10, but the Insurance Defendants have a copy of the Policy.
     3.    On February 24, 2019, there was a severe wind storm that causes serious wind
           damage to the commercial buildings covered by the Policy.
     4.    Plaintiffs have presented a claim for the wind damage, but Insurance Defendants
           either created or procured a deficient policy and/or refused to pay the claim, despite
           the fact that the Insurance Defendants charged a premium to insure the buildings and
           despite the fact that the premium was paid.
     5.    Plaintiffs presented a claim for the repair of the buildings, but Insurance Defendants
           either created or procured a deficient policy and/or refused to pay the claim.


     In the bad faith allegations made against the Insurance

Defendants (Count I - paragraphs 6 through 12), the Plaintiff lays

out the allegations concerning the Insurance Defendants handling of

the storm claim:


     6.    Plaintiffs incorporate all paragraphs of this pleading.
     7.    All premium payments were timely paid to Insurance Defendants.
     8.    No lapse or waiver of coverage issues arose during the policy period.
     9.    Insurance Defendants have an duty and affirmative obligation under Ohio law to
           procure sufficient coverage and/or engage in a good faith analysis of coverage and
           compensation issues.
     10.   Insurance Defendants have breached said duties in the failure to procure sufficient
           coverage and/or refusal to provide coverage and compensation to Plaintiffs for the
           claim submitted.
     11.   The loss/claim evaluation by Insurance Defendants was done in bad faith.
     12.   The breach of said duty is the proximate cause of damages to the Plaintiffs, including

                                         Page 4
    Case: 1:21-cv-00746-DAP Doc #: 12 Filed: 05/21/21 5 of 8. PageID #: 94




           but not limited to the cost of repair to the buildings and attorney fees and costs.

     In the breach of fiduciary duty claims against Defendant

Amwins (Cont II - paragraphs 13 through 15), the Plaintiff lays out

the allegations concerning how Defendant Amwins, as the insurance

broker that procured the policy, failed to adhere to the fiduciary

duty created under Ohio law to secure proper coverage:

     13.   Plaintiffs incorporate by reference all of the paragraphs of this pleading as if fully
           rewritten herein.
     14.   As agents and/or insurance companies selling and procuring insurance in the State
           of Ohio, Insurance Defendants have a fiduciary duty to insureds and/or Plaintiffs’
           assignors/assignees to secure the proper insurance for the buildings, including
           obtaining all information and/or proper identifying information for insuring the
           buildings and the proper policy for the buildings.
     15.   The failure to secure the proper insurance policy for the buildings has caused
           monetary damages to the Plaintiffs, including the losses set forth above, and other
           damages which will be marshaled by the Plaintiffs according to trial orders and
           deadlines established by this Court.

     In the negligence claims against Defendant Amwins (Cont III -

paragraphs   16    through       19),     the    Plaintiff        again     lays     out     the

allegations concerning how Defendant Amwins, as the insurance

broker that procured the policy, negligently procured an insurance

policy that did not cover the storm loss:


     16.   Plaintiffs incorporate by reference all of the paragraphs of this pleading as if fully
           rewritten herein.
     17.   Insurance Defendants had a duty to secure the proper and sufficient insurance for the
           buildings.
     18.   Insurance Defendants breached said duty by obtaining improper and/or insufficient
           insurance for the buildings.
     19.   Said breach is the proximate cause of the damages to the Plaintiffs as set forth above.




                                         Page 5
    Case: 1:21-cv-00746-DAP Doc #: 12 Filed: 05/21/21 6 of 8. PageID #: 95



     It is clear under Ohio law that insurance brokers have a legal

duty to provide sufficient and/or proper insurance for the intended

insured, and they can be sued for breaching that legal duty.                 See

Damon’s Missouri, Inc. v. Davis (1992), 63 Ohio St. 3d 605; Slovak

v. Adams, 141 Ohio App.3d 838 (2001); Gerace-Flick v. Westfield

Nat’l Ins. Co. 2002-Ohio-5222; Horak v. Nationwide Ins. Co., 2007-

Ohio-3744; and Priore v. State Farm Fire & Cas. Co., 2014-Ohio-696.

Further still, whether that duty was breached is always a question

of fact which bars any dispositve motions on that issue.                     See

Gerace-Flick v. Westfield Nat’l Ins. Co., supra; and Priore v.

State Farm Fire & Cas. Co.. supra.

     Further, a fiduciary duty exists when both the parties to a

normal financial transaction understand that there is a special

trust or confidence has been reposed.          See Vinecourt Landscaping,

Inc. V. Kleve, 2013-Ohio-5825; and Horak v. Nationwide Ins Co.,

2007-Ohio-3744.      This can include situations involving a broker

and the insured if the specific facts support it.              See Vincourt,

supra and Horak, supra.

     In that regard, there is little question that the Plaintiffs

have (1) plead plausible and clearly recognized breach of fiduciary

duty and negligence claims against an insurance broker and (2)

placed Defendant Amwins on notice that the policy that was procured

by Defendant Amwins was insufficient to cover expected losses such

as the storm claim.      As stated above, it is difficult to imagine


                                   Page 6
       Case: 1:21-cv-00746-DAP Doc #: 12 Filed: 05/21/21 7 of 8. PageID #: 96



that Defendant Amwins really has a good faith basis to claim that

it cannot understand or have sufficient notice of the claims at

issue.



IV.     Conclusion.

       The complaint filed in Lorain County Common Pleas Court easily

passes the Twombly test and theories advanced by Defendant Amwins

in the Motion to Dismiss.           The complaint pleads more than enough

facts (including the storm facts and date of loss and the spcific

names of the insurance companies at issue) to place Defendant

Amwins on notice of claims.         The claims of negligence and breach of

fiduciary duty exist under Ohio law for situations like the one at

bar.

       For all of the foregoing reasons, the Motion to Dismiss must

be overruled.



                                Respectfully submitted,


                                s/Michael J. O’Shea
                                LIPSON O’SHEA LEGAL GROUP
                                Michael J. O'Shea, Esq. (0039330)
                                michael@lipsonoshea.com
                                The Hoyt Block Building
                                700 West St. Clair Avenue - Suite 110
                                Cleveland, Ohio    44113
                                (216) 241-0011
                                (440) 331-5401 - fax
                                Attorney for Plaintiff
                                Besht Realty, LLC.



                                      Page 7
    Case: 1:21-cv-00746-DAP Doc #: 12 Filed: 05/21/21 8 of 8. PageID #: 97




                          PROOF OF SERVICE
     I hereby certify that a true copy of the foregoing has been
filed electronically.    Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties
indicated on the electronic record.    All other parties will be
served by regular U.S. Mail.     Parties may access this filing
through the Court’s electronic system.


                                   S/Michael J. O’Shea
                                   Michael J. O’Shea




                                   Page 8
